DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered.

	Applicant has amended the claims in order to address these amendments prior art Sadeghi (2017/0303220) has been added.  Please see the rejections that follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (2018/0262900; support in Foreign App – 10-2016-0070544 – 7 June 2016) and further in view of Sadeghi (2017/0303220).

Regarding claim 1, Moon discloses a scheduling entity configured for wireless communication, comprising:
	a processor;
	a transceiver communicatively coupled to the processor; and
a memory communicatively coupled to the processor,
wherein the processor is configured to: (See Moon para. 62; base station (e.g. scheduling entity) has a processor executing an algorithm stored in memory and a transceiver which transmits and receives)
transmit, via the transceiver, a first sync signal (SS) using a first SS numerology and a second SS using a second SS numerology, wherein the first SS is multiplexed with the second SS, and the first SS numerology is different from the second SS numerology;  (See Moon fig. 8; sync signal for numerology 1 (e.g. first SS); sync signal for numerology 2 (e.g. second SS) which are multiplexed using OFDM, for example)
transmit the first channel, via the transceiver, using a first numerology; and;  (See Moon fig. 8; resource elements after SS of numerology 1 (e.g. first channel) )
	transmit the second channel together with the first channel, via the transceiver, using a second numerology. (See Moon fig. 8; resource elements after SS of numerology 2 (e.g. second channel) )
	The fig. 8 embodiment of Moon does not explicitly disclose using a mixed-numerology carrier.  However, the fig. 10 embodiment of Moon does disclose using a mixed-numerology carrier.  (See Moon fig. 10; one carrier for both numerology 1 and 2; para. 75)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of the fig. 8 embodiment of Moon to include the teaching of using a mixed-numerology carrier of the fig. 10 embodiment of Moon with the motivation being to further subdivide resources to allow for more connectivity with devices that are optimized for one or another numerology and further to allow for synchronization for devices that may not be able to read one numerology or the other and further to flexibly allocate limited wireless resources which leads to more optimal usage and higher end user satisfaction.
	Moon does not explicitly disclose wherein the sync signal are located in different time and different frequency locations.  However, Sadeghi does disclose wherein the sync signal are located in different time and different frequency locations.  (See Sadeghi para. 209)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon to include the teaching of wherein the sync signal are located in different time and different frequency locations of Sadeghi with the motivation being to allow for different resource allocations for different WTRU (See Sadeghi para. 209) and further to allow for flexible scheduling of limited resources and further to provide compatibility with devices that may have limited functionality while allowing for more advanced devices.

	Regarding claim 4, Moon in view of Sadeghi discloses the scheduling entity of claim 1, wherein the second numerology is different from the first numerology.  (See Moon fig. 8; subcarrier spacing is different and OFDM length is different (e.g. different numerology))

Regarding claim 5, Moon in view of Sadeghi discloses the scheduling entity of claim 1, wherein the first SS numerology is same as the first numerology, and the second SS numerology is same as the second numerology. (See Moon fig. 8; SS of numerology 1 has same L and spacing as the resource elements (e.g. same numerology); likewise SS of numerology 2 has same L and spacing as the resource elements (e.g. same numerology);

Regarding claim 6, Moon in view of Sadeghi discloses the scheduling entity of claim 1, wherein the first SS is multiplexed with the second SS utilizing FDM. (See Moon fig. 8; sync signal for numerology 1 (e.g. first SS); sync signal for numerology 2 (e.g. second SS) which are multiplexed using OFDM, for example)


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (2018/0262900; support in Foreign App – 10-2016-0070544 – 7 June 2016) and further in view of Sadeghi (2017/0303220) and further in view of Ji (2012/0230232).

	Regarding claim 2, Moon in view of Sadeghi discloses the scheduling entity of claim 1.  Moon discloses using different numerologies for data and control.  (See Moon fig. 8, 10)  wherein the first SS comprises a first configuration information indicating that the first channel has the first numerology. Moon in view of Sadeghi does not explicitly disclose that the UE would be sent configuration information containing properties to access the channel. However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel. (See Ji para. 60, 66; enb sends UE configuration information for accessing channel) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon in view of Sadeghi to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.

	Regarding claim 3, Moon in view of Sadeghi discloses the scheduling entity of claim 1.  Moon discloses using different numerologies for data and control.  (See Moon fig. 8, 10)  wherein the first SS comprises a first configuration information indicating that the first channel has the first numerology. Moon in view of Sadeghi does not explicitly disclose that the UE would be sent configuration information containing properties to access the channel. However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel. (See Ji para. 60, 66; enb sends UE configuration information for accessing channel) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon in view of Sadeghi to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (2018/0262900; support in Foreign App – 10-2016-0070544 – 7 June 2016) and further in view of Sadeghi (2017/0303220) and further in view of Ji (2012/0230232).

Regarding claim 7, Moon in view of Sadeghi discloses the scheduling entity of claim 1.  Moon does not explicitly disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel. However, Kim does disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel. (See Kim para. 172; PDCCH) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon in view of Sadeghi to include the teaching of wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel of Kim with the motivation being to allow a UE to successfully receive, demodulate and decode other channels and further to conform to the 3GPP suite of standards which provides compatibility and saves money.


Claims 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (2018/0262900; support in Foreign App – 10-2016-0070544 – 7 June 2016) and further in view of Sadeghi (2017/0303220).

Regarding claim 8, Moon discloses a method of wireless communication operable at a scheduling entity, comprising:
transmitting a first sync signal (SS) using a first SS numerology and a second SS using a second SS numerology, wherein the first SS is multiplexed with the second SS, and the first SS numerology is different from the second SS numerology;  (See Moon fig. 8; sync signal for numerology 1 (e.g. first SS); sync signal for numerology 2 (e.g. second SS) which are multiplexed using OFDM, for example)
transmitting the first channel, via the transceiver, using a first numerology; and;  (See Moon fig. 8; resource elements after SS of numerology 1 (e.g. first channel) )
	transmitting the second channel together with the first channel, via the transceiver, using a second numerology. (See Moon fig. 8; resource elements after SS of numerology 2 (e.g. second channel) )
	The fig. 8 embodiment of Moon does not explicitly disclose using a mixed-numerology carrier.  However, the fig. 10 embodiment of Moon does disclose using a mixed-numerology carrier.  (See Moon fig. 10; one carrier for both numerology 1 and 2; para. 75)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of the fig. 8 embodiment of Moon to include the teaching of using a mixed-numerology carrier of the fig. 10 embodiment of Moon with the motivation being to further subdivide resources to allow for more connectivity with devices that are optimized for one or another numerology and further to allow for synchronization for devices that may not be able to read one numerology or the other and further to flexibly allocate limited wireless resources which leads to more optimal usage and higher end user satisfaction.
	Moon does not explicitly disclose wherein the sync signal are located in different time and different frequency locations.  However, Sadeghi does disclose wherein the sync signal are located in different time and different frequency locations.  (See Sadeghi para. 209)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon to include the teaching of wherein the sync signal are located in different time and different frequency locations of Sadeghi with the motivation being to allow for different resource allocations for different WTRU (See Sadeghi para. 209) and further to allow for flexible scheduling of limited resources and further to provide compatibility with devices that may have limited functionality while allowing for more advanced devices.

Regarding claim 11, Moon in view of Sadeghi discloses the method of claim 8, wherein the second numerology is different from the first numerology. (See Moon fig. 8; subcarrier spacing is different and OFDM length is different (e.g. different numerology))

	Regarding claim 12, Moon in view of Sadeghi discloses the method of claim 8, wherein the first SS numerology is same as the first numerology, and the second SS numerology is same as the second numerology. (See Moon fig. 8; SS of numerology 1 has same L and spacing as the resource elements (e.g. same numerology); likewise SS of numerology 2 has same L and spacing as the resource elements (e.g. same numerology);

Regarding claim 13, Moon in view of Sadeghi discloses the method of claim 8, wherein the first SS is multiplexed with the second SS utilizing FDM. (See Moon fig. 8; sync signal for numerology 1 (e.g. first SS); sync signal for numerology 2 (e.g. second SS) which are multiplexed using OFDM, for example)


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (2018/0262900; support in Foreign App – 10-2016-0070544 – 7 June 2016) and further in view of Sadeghi (2017/0303220) and further in view of Ji (2012/0230232).

	Regarding claim 9, Moon in view of Sadeghi discloses the method of claim 8.  Moon discloses using different numerologies for data and control.  (See Moon fig. 8, 10)  wherein the first SS comprises a first configuration information indicating that the first channel has the first numerology.  Moon in view of Sadeghi does not explicitly disclose that the UE would be sent configuration information containing properties to access the channel. However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel. (See Ji para. 60, 66; enb sends UE configuration information for accessing channel) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon in view of Sadeghi to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.

	Regarding claim 10, Moon in view of Sadeghi discloses the method of claim 8.  Moon discloses using different numerologies for data and control.  (See Moon fig. 8, 10)  wherein the first SS comprises a first configuration information indicating that the first channel has the first numerology. Moon in view of Sadeghi does not explicitly disclose that the UE would be sent configuration information containing properties to access the channel. However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel. (See Ji para. 60, 66; enb sends UE configuration information for accessing channel) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon in view of Sadeghi to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (2018/0262900; support in Foreign App – 10-2016-0070544 – 7 June 2016) and further in view of Sadeghi (2017/0303220) and further in view of Ji (2012/0230232).

Regarding claim 14, Moon in view of Sadeghi discloses the method of claim 8.  Moon does not explicitly disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel. However, Kim does disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel. (See Kim para. 172; PDCCH) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon in view of Sadeghi to include the teaching of wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel of Kim with the motivation being to allow a UE to successfully receive, demodulate and decode other channels and further to conform to the 3GPP suite of standards which provides compatibility and saves money.

Claims 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (2018/0262900; support in Foreign App – 10-2016-0070544 – 7 June 2016) and further in view of Sadeghi (2017/0303220).

	Regarding claim 15, Moon discloses a scheduling entity configured for wireless communication, comprising:
Means for transmitting a first sync signal (SS) using a first SS numerology and a second SS using a second SS numerology, wherein the first SS is multiplexed with the second SS, and the first SS numerology is different from the second SS numerology;  (See Moon fig. 8; sync signal for numerology 1 (e.g. first SS); sync signal for numerology 2 (e.g. second SS) which are multiplexed using OFDM, for example)
Means for transmitting the first channel, via the transceiver, using a first numerology; and;  (See Moon fig. 8; resource elements after SS of numerology 1 (e.g. first channel) )
	Means for transmitting the second channel together with the first channel, via the transceiver, using a second numerology. (See Moon fig. 8; resource elements after SS of numerology 2 (e.g. second channel) ) (means for is combination of a processor executing an algorithm stored in memory of a base station)
	The fig. 8 embodiment of Moon does not explicitly disclose using a mixed-numerology carrier.  However, the fig. 10 embodiment of Moon does disclose using a mixed-numerology carrier.  (See Moon fig. 10; one carrier for both numerology 1 and 2; para. 75)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of the fig. 8 embodiment of Moon to include the teaching of using a mixed-numerology carrier of the fig. 10 embodiment of Moon with the motivation being to further subdivide resources to allow for more connectivity with devices that are optimized for one or another numerology and further to allow for synchronization for devices that may not be able to read one numerology or the other and further to flexibly allocate limited wireless resources which leads to more optimal usage and higher end user satisfaction.
	Moon does not explicitly disclose wherein the sync signal are located in different time and different frequency locations.  However, Sadeghi does disclose wherein the sync signal are located in different time and different frequency locations.  (See Sadeghi para. 209)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon to include the teaching of wherein the sync signal are located in different time and different frequency locations of Sadeghi with the motivation being to allow for different resource allocations for different WTRU (See Sadeghi para. 209) and further to allow for flexible scheduling of limited resources and further to provide compatibility with devices that may have limited functionality while allowing for more advanced devices.


	Regarding claim 18, Moon in view of Sadeghi discloses the scheduling entity of claim 15, wherein the second numerology is different from the first numerology. (See Moon fig. 8; subcarrier spacing is different and OFDM length is different (e.g. different numerology))

	Regarding claim 19, Moon in view of Sadeghi discloses the scheduling entity of claim 15, wherein the first SS numerology is same as the first numerology, and the second SS numerology is same as the second numerology. (See Moon fig. 8; SS of numerology 1 has same L and spacing as the resource elements (e.g. same numerology); likewise SS of numerology 2 has same L and spacing as the resource elements (e.g. same numerology);

	Regarding claim 20, Moon in view of Sadeghi discloses the scheduling entity of claim 15, wherein the first SS is multiplexed with the second SS utilizing FDM. (See Moon fig. 8; sync signal for numerology 1 (e.g. first SS); sync signal for numerology 2 (e.g. second SS) which are multiplexed using OFDM, for example)

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (2018/0262900; support in Foreign App – 10-2016-0070544 – 7 June 2016) and further in view of Sadeghi (2017/0303220) and further in view of Ji (2012/0230232).

	Regarding claim 16, Moon in view of Sadeghi discloses the scheduling entity of claim 15.  Moon discloses using different numerologies for data and control.  (See Moon fig. 8, 10)  wherein the first SS comprises a first configuration information indicating that the first channel has the first numerology. Moon in view of Sadeghi does not explicitly disclose that the UE would be sent configuration information containing properties to access the channel. However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel. (See Ji para. 60, 66; enb sends UE configuration information for accessing channel) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon in view of Sadeghi to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.

	Regarding claim 17, Moon in view of Sadeghi discloses the scheduling entity of claim 15.  Moon discloses using different numerologies for data and control.  (See Moon fig. 8, 10)  wherein the first SS comprises a first configuration information indicating that the first channel has the first numerology. Moon in view of Sadeghi does not explicitly disclose that the UE would be sent configuration information containing properties to access the channel. However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel. (See Ji para. 60, 66; enb sends UE configuration information for accessing channel) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon in view of Sadeghi to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (2018/0262900; support in Foreign App – 10-2016-0070544 – 7 June 2016) and further in view of Sadeghi (2017/0303220) and further in view of Ji (2012/0230232).

Regarding claim 21, Moon in view of Sadeghi discloses the scheduling entity of claim 15.  Moon in view of Sadeghi does not explicitly disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel. However, Kim does disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel. (See Kim para. 172; PDCCH) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon in view of Sadeghi to include the teaching of wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel of Kim with the motivation being to allow a UE to successfully receive, demodulate and decode other channels and further to conform to the 3GPP suite of standards which provides compatibility and saves money.

Claims 22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (2018/0262900; support in Foreign App – 10-2016-0070544 – 7 June 2016) and further in view of Sadeghi (2017/0303220).

Regarding claim 22, Moon discloses a non-transitory computer readable medium storing computer executable code, comprising instructions for causing a user equipment (UE) scheduling entity configured for wireless communication, to: (See Moon para. 62; base station (e.g. scheduling entity) has a processor executing an algorithm stored in memory and a transceiver which transmits and receives)
transmit, via the transceiver, a first sync signal (SS) using a first SS numerology and a second SS using a second SS numerology, wherein the first SS is multiplexed with the second SS, and the first SS numerology is different from the second SS numerology;  (See Moon fig. 8; sync signal for numerology 1 (e.g. first SS); sync signal for numerology 2 (e.g. second SS) which are multiplexed using OFDM, for example)
transmit the first channel, via the transceiver, using a first numerology; and;  (See Moon fig. 8; resource elements after SS of numerology 1 (e.g. first channel) )
	transmit the second channel together with the first channel, via the transceiver, using a second numerology. (See Moon fig. 8; resource elements after SS of numerology 2 (e.g. second channel) )
	The fig. 8 embodiment of Moon does not explicitly disclose using a mixed-numerology carrier.  However, the fig. 10 embodiment of Moon does disclose using a mixed-numerology carrier.  (See Moon fig. 10; one carrier for both numerology 1 and 2; para. 75)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of the fig. 8 embodiment of Moon to include the teaching of using a mixed-numerology carrier of the fig. 10 embodiment of Moon with the motivation being to further subdivide resources to allow for more connectivity with devices that are optimized for one or another numerology and further to allow for synchronization for devices that may not be able to read one numerology or the other and further to flexibly allocate limited wireless resources which leads to more optimal usage and higher end user satisfaction.
Moon does not explicitly disclose wherein the sync signal are located in different time and different frequency locations.  However, Sadeghi does disclose wherein the sync signal are located in different time and different frequency locations.  (See Sadeghi para. 209)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon to include the teaching of wherein the sync signal are located in different time and different frequency locations of Sadeghi with the motivation being to allow for different resource allocations for different WTRU (See Sadeghi para. 209) and further to allow for flexible scheduling of limited resources and further to provide compatibility with devices that may have limited functionality while allowing for more advanced devices.

	Regarding claim 25, Moon in view of Sadeghi discloses the non-transitory computer readable medium of claim 22, wherein the second numerology is different from the first numerology. (See Moon fig. 8; subcarrier spacing is different and OFDM length is different (e.g. different numerology))

	Regarding claim 26, Moon in view of Sadeghi discloses the non-transitory computer readable medium of claim 22, wherein the first SS numerology is same as the first numerology, and the second SS numerology is same as the second numerology. (See Moon fig. 8; SS of numerology 1 has same L and spacing as the resource elements (e.g. same numerology); likewise SS of numerology 2 has same L and spacing as the resource elements (e.g. same numerology);

	Regarding claim 27, Moon in view of Sadeghi discloses the non-transitory computer readable medium of claim 22, wherein the first SS numerology is multiplexed with the second SS numerology utilizing FDM. (See Moon fig. 8; sync signal for numerology 1 (e.g. first SS); sync signal for numerology 2 (e.g. second SS) which are multiplexed using OFDM, for example)


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (2018/0262900; support in Foreign App – 10-2016-0070544 – 7 June 2016) and further in view of Sadeghi (2017/0303220) and further in view of Ji (2012/0230232).

	Regarding claim 23, Moon in view of Sadeghi discloses the non-transitory computer readable medium of claim 22.  Moon discloses using different numerologies for data and control.  (See Moon fig. 8, 10)  wherein the first SS comprises a first configuration information indicating that the first channel has the first numerology. Moon in view of Sadeghi does not explicitly disclose that the UE would be sent configuration information containing properties to access the channel. However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel. (See Ji para. 60, 66; enb sends UE configuration information for accessing channel) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon in view of Sadeghi to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.

	Regarding claim 24, Moon in view of Sadeghi discloses the non-transitory computer readable medium of claim 22.  Moon discloses using different numerologies for data and control.  (See Moon fig. 8, 10)  wherein the first SS comprises a first configuration information indicating that the first channel has the first numerology. Moon does not explicitly disclose that the UE would be sent configuration information containing properties to access the channel. However, Ji does disclose that the UE would be sent configuration information containing properties to access the channel. (See Ji para. 60, 66; enb sends UE configuration information for accessing channel) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon in view of Sadeghi to include the teaching of that the UE would be sent configuration information containing properties to access the channel of Ji with the motivation being to allow for optimal channel access by the UE knowing the correct parameters (as opposed to the UE guessing which wastes time, battery power, and processing power) and further to ensure that the UE can access the channel.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (2018/0262900; support in Foreign App – 10-2016-0070544 – 7 June 2016) and further in view of Sadeghi (2017/0303220) and further in view of Ji (2012/0230232).

Regarding claim 28, Moon in view of Sadeghi discloses the non-transitory computer readable medium of claim 22.  Moon does not explicitly disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel. However, Kim does disclose wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel. (See Kim para. 172; PDCCH) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Moon in view of Sadeghi to include the teaching of wherein the first channel corresponds to a first common control channel and the second channel corresponds to a second common control channel of Kim with the motivation being to allow a UE to successfully receive, demodulate and decode other channels and further to conform to the 3GPP suite of standards which provides compatibility and saves money.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461